Citation Nr: 1744974	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-30 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD and headaches prior to July 22, 2013, excluding periods covered by a temporary total rating.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from November 2005 to November 2009 with service in Southwest Asia and was awarded a Purple Heart Medal and Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. Jurisdiction resides with the RO in Roanoke, Virginia. 

The Veteran was in receipt of a 100 percent rating based on a temporary total rating, in a May 2012 rating decision, because of hospital treatment in excess of 21 days for his service-connected PTSD from March 18, 2012, through May 31, 2012. During this period the Veteran was already in recent of a 100 percent temporary total rating and it is excluded from the current appeal. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Prior to July 22, 2013, excluding periods covered by a temporary total rating, the Veteran was service-connected for post traumatic stress disorder (PTSD) rated at 30 percent, headaches rated at 50 percent, traumatic brain injury rated noncompensable, low back disability rated at 10 percent, left knee patellofemoral pain syndrome rated at 10 percent, right knee patellofemoral pain syndrome rated at 10 percent, bilateral tinnitus rated at 10 percent, left and right shoulder strain rated noncompensable, right thumb residuals rated noncompensable, and bilateral hearing loss rated noncompensable; the Veteran had a combined rating of 80 percent during this period. 

2. The Veteran's service-connected disabilities did not render him unable to obtain and retain substantially gainful employment.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107; (West 2014) 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In October 2013 and August 2016 the Veteran was provided notice as to the necessary elements to substantiate his claim for TDIU. This letter advised the Veteran of what evidence was necessary to substantiate his claims, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings, entitlement to TDIU and effective dates are determined. As this letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify

The Board notes that neither the Veteran nor his representative identified any current shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Compliance with Prior Remand

The case was most recently before the Board in September 2015. The case was remanded for additional development. The Veteran and his representative were provided notice as to TDIU directed by the remand in August 2016. See August 11, 2016 VA correspondence. The Veteran's vocational rehabilitation folder and pertinent rehabilitation records were associated with the claims file in March 2016. A supplemental statement of the case (SSOC) was issued in April 2017. As such the Board finds there has been substantial compliance with the prior remand. 

III. TDIU

The Veteran served in the United States Marine Corps as a rifleman. Service personnel records show he is a high school graduate and he attended college for 1 year prior to entering service earning 25 college credits.  Additionally post-service, during the period on appeal, the Veteran was attending college in Chicago.  

The Veteran contends that during the period on appeal he was unable to secure or maintain substantially gainful employment due to his service-connected PTSD and headaches. He reported that he last worked in the Marine Corps in November 2009. See October 2016 Application for Increased Compensation Based on Unemployability. 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is a sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). For the purposes of determining rating level, disabilities resulting from a common etiology or affecting a single body system are considered a single disability. 38 C.F.R. § 4.16(a). When two or more disabilities are treated as one, the ratings for those disabilities are combined using the combined ratings table. 38 C.F.R. § 4.25.

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16(a). The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In this case the Veteran meets the threshold requirements for TDIU for the period on appeal. Excluding the period covered by temporary total ratings, the Veteran was service-connected for PTSD rated as 30 percent disabling, headaches rated as 50 percent disabling, TBI rated noncompensable, left knee patellofemoral pan syndrome rated as 10 percent disabling, right knee patellofemoral pain syndrome rated as 10 percent disabling, bilateral tinnitus rated as 10 percent disabling, left shoulder and right shoulder strain rated noncompensable, and bilateral hearing loss rated noncompensable, for a total disability rating of 80 percent. As such for the period on appeal the Veteran met the threshold requirements for TDIU. 38 C.F.R. § 4.16(a).

In this case the Veteran served in the Marine Corps from November 2005 to November 2009 as a rifleman. See DD 214. After service the Veteran reported working at Home Depot in 2010 and working for a friend's construction company installing hardwood floors. Additionally the Veteran has reported completing 2 years of college. See October 2016 Application for Increased Compensation Based on Unemployability. 

The Veteran was afforded a general VA examination in July 2010. The Veteran reported difficulty sleeping, nightmares, intrusive memories, ongoing anxiety and hypervigilance. See July 2010 VA examination. The Veteran met the criteria for PTSD, moderate in severity. The Veteran reported currently attending college. The examiner noted the Veteran was alert and oriented, he asked questions appropriately and did not exhibit psychoses, delusions or hallucinations. No suicidal or homicidal ideations were reported. Memory and insight was intact.  The examiner noted the Veteran was able to complete activities of daily living. The examiner noted a Global Assessment of Functioning (GAF) of 62, reflecting the impact the Veteran's PTSD has on his social functioning. Id. 

In addition, the Veteran was afforded a VA neurological examination in July 2010. The Veteran reported headaches several times per week that last several days at a time. See July 2010 VA examination. A traumatic brain injury, mild in nature was reported with residual headaches, attention and concentration problems. The Veteran reported dizziness and nausea with moderate intensity. The examiner noted mild functional impairment and that the Veteran's neurological symptoms including headaches and memory loss were stable. The examiner noted that symptoms and neurobehavioral effects do not interfere with work, activities of daily living, or family and other close relationships.  

VA treatment records have been associated with the claims file and note ongoing mental health treatment relating to the Veteran's PTSD. He participated in a VA inpatient program for PTSD and substance abuse from March to June 2012.  In April, a clinician noted GAF scores of 50 to 58, suggesting a moderate level of impairment during the program.  In a June 2012 discharge note, a clinician assigned a GAF score of 65 suggesting improvement.  In December 2012 treatment records the Veteran denied depression, manic, or psychotic symptoms. On the mental status examination he was oriented times 3, speech was coherent and relevant, thoughts were organized, no delusions or hallucinations were reported and insight and judgment were not impaired. See December 20, 2012 VA mental health physician note. Treatment records in January 2013 the Veteran reported no problems with sleep or appetite and denied depressive or manic episodes. See January 24, 2013 VA treatment record. Treatment records in July 2013 note on mental status examination the Veteran was oriented times 4, denied suicidal/homicidal ideations, had a congruent affect, relevant speech and his thoughts were organized and goal directed, with fair insight and judgment. See July 17, 2013 VA mental health group counseling note. 

Additionally, vocational rehabilitation records note that the Veteran was actively seeking employment during this period. Treatment notes in February 2013 note the Veteran was continuing to pursue job searches in the community looking for positions in the clerical and administrative fields.  See February 7, 2013 VA vocational rehabilitation note. It was noted that the Veteran was prompt, well-groomed and self-motivated for job searches.  The Veteran was subsequently discharged from vocational rehabilitation services in April 2013 due to a lack of participation and failure to follow-up with phone, email and home visit contacts. See April 9, 2013 VA vocational rehabilitation progress note. 

Based on the evidence of record there is no indication that the Veteran was unable to obtain and maintain substantially gainful employment as a result of his service-connected PTSD and headaches at any time during the period on appeal. In this case, the weight of the competent evidence is that the Veteran's service-connected disabilities did not render him unable to secure and follow substantially gainful employment. In this regard, the July 2010 VA examination noted the Veteran's PTSD impacted his social functioning noting a GAF of 62. According to the DSM-IV, a GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. This indicates mild symptoms of PTSD, and this is one factor to consider. The Veteran reported maintaining relationships with his father, mother, sibling, and his son. Additionally, the Veteran reported attending college in Chicago and working at Home Depot and laying hardwood floors for a friend's business after service.

As to headaches the VA examiner in July 2010 noted the Veteran experiences headaches several times a week which result in mild functional impairment, and these interfere with workplace and social interactions. However, there was no indication the Veteran was unable to secure and maintain substantially gainful employment as a result of his PTSD and or headaches. 

The Board notes the Veteran reported ongoing symptoms of PTSD and headaches during this period on appeal. However, the Veteran reported maintaining close relationships with his family, living on his own, attending college and working at different times during the period on appeal. The Board has considered the Veteran's statements regarding his ongoing symptoms and the impact these had on his employability. The Veteran has noted that he has had difficulty obtaining employment since separating from service. However, since service the Veteran has reported obtaining employment at Home Depot and working laying hardwood floors. Additionally, the Veteran was working with vocational rehabilitation to obtain a position in the administrative/clerical field until these services were terminated due to a lack of participation from the Veteran. During this period the Veteran had completed 2 years of college, and had experience in construction and in the clerical and administrative fields. Therefore, the more probative evidence of record is against the claim. The Board has afforded great probative value to the opinions of the VA medical professionals who examined the Veteran and thoroughly reviewed the claims file. 

The Board cannot consider non-service connected disabilities including the Veteran's prior substance abuse treatment. The Veteran underwent substance abuse treatment in June and July 2011.  

While the Board acknowledges the Veteran's service-connected disabilities had some effect on his occupational functioning, the preponderance of the evidence does not support his contentions that his service-connected PTSD and headaches precluded his participation in all forms of substantially gainful employment. However, the assigned respective evaluations for his PTSD and headaches are intended to reflect such occupational impairment. See 38 C.F.R. § 4.10.

Further, all of the VA examination reports and treatment records for this period, clearly indicate the Veteran's service-connected PTSD and headaches resulted in some as opposed to total occupational impairment. The preponderance of the evidence does not support the Veteran's contentions that his service-connected disabilities have precluded his participation in any form of sustainably gainful employment. 

In sum, the Board finds that the Veteran's service-connected disabilities did not preclude substantially gainful employment. Therefore, a grant of TDIU is not warranted. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. 5107(b); Gilbert, 1 Vet. App. 49.

ORDER

For the entire period on appeal, entitlement to TDIU as due to the Veteran's service-connected disabilities is denied. 




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


